Exhibit 10.5
 
AMENDED AND RESTATED
ATRION CORPORATION
2006 EQUITY INCENTIVE PLAN


FORM OF AWARD AGREEMENT FOR RESTRICTED STOCK AWARD


THIS AWARD AGREEMENT (the "Agreement') is made and entered into as of
_________________, 201__ by and between Atrion Corporation, a Delaware
corporation (the "Company"), and __________________ (the "Participant") pursuant
to the Amended and Restated Atrion Corporation 2006 Equity Incentive Plan, as it
may be further amended and restated from time to time (the "Plan").  Capitalized
terms used but not defined herein shall have the same meanings set forth in the
Plan.


W I T N E S S E T H:


WHEREAS, pursuant to the Plan and subject to the execution of this Agreement,
the Committee has granted, and the Participant desires to receive, an Award.


NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and covenants herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:


1.   AWARD OF RESTRICTED STOCK.  On the date specified on Exhibit A attached
hereto (the "Date of Award") but subject to the execution of this Agreement, the
Company awarded to the Participant an Award (the "Award") in the form of the
number of shares of Restricted Common Stock (the "Shares") as is set forth on
Exhibit A from the authorized and unissued or treasury Common Stock at and for
the purchase price set forth on Exhibit A.


2.   EFFECT OF PLAN.  The Shares are in all respects subject to, and shall be
governed and determined by, the provisions of the Plan (all of the terms of
which are incorporated herein by reference) and to any rules which might be
adopted by the Board or the Committee with respect to the Plan to the same
extent and with the same effect as if set forth fully herein.  The Participant
hereby acknowledges that all decisions and determinations of the Committee shall
be final and binding on the Participant, his beneficiaries and any other person
having or claiming an interest in the Shares.
 
3.   RESTRICTIONS.  The Shares as to which the restrictions shall not have
lapsed and which are not vested shall be forfeited upon the Participant's
Termination of Employment, unless the Participant's Employment Agreement
provides otherwise.  The Shares may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated until such restrictions lapse and the
Shares vest.


4.   RIGHTS PRIOR TO VESTING.  During the period prior to lapse of the
restrictions and the vesting, the Participant (a) may exercise full voting
rights with respect to the Shares, (b) shall be entitled to receive cash
dividends paid with respect to the Shares and (c) shall be credited with and
entitled to receive stock dividends paid with respect to the Shares; provided,
however, that any such stock dividends shall be subject to the same restrictions
as the Shares.


 
 

--------------------------------------------------------------------------------

 
 
5.   CERTIFICATES FOR SHARES OF RESTRICTED COMMON STOCK.  Certificates
respecting the Shares shall be registered in the Participant's name or the
Shares shall be issued to the Participant through the book-entry system, as
determined by the Company.
 
6.           SECURITIES LAW RESTRICTIONS. Acceptance of this Agreement shall be
deemed to constitute the Participant's acknowledgement that the Shares shall be
subject to such restrictions and conditions on any resale and on any other
disposition as the Company shall deem necessary under any applicable laws or
regulations or in light of any stock exchange requirements.


7.            LEGEND.  In order to enforce the restrictions imposed on the
Shares, all certificates representing such Shares shall bear the following
legend:
 
THESE SHARES ARE HELD SUBJECT TO THE TERMS OF THE AMENDED AND RESTATED ATRION
CORPORATION 2006 EQUITY INCENTIVE PLAN (THE "PLAN") AND THE AWARD AGREEMENT FOR
RESTRICTED STOCK BETWEEN THE COMPANY AND THE PARTICIPANT AND SUCH SHARES MAY
ONLY BE TRANSFERRED IN ACCORDANCE WITH THE TERMS THEREOF.  A COPY OF THE PLAN IS
AVAILABLE AT THE OFFICE OF THE COMPANY.


Such legend shall be removed as the restrictions lapse with respect to such
Shares and the Shares vest.
 
8.   AUTHORITY OF COMMITTEE.  Notwithstanding any provision of the Plan or of
this Award Agreement to the contrary, the Committee, in its sole and exclusive
discretion, shall have the power at any time to (a) accelerate the lapse of the
restrictions and the vesting of the Shares or (b) waive any restrictions of the
Shares.


9.   TAX ELECTION.  In the event the Participant desires to make an election
with respect to the Shares under Section 83(b) of the Code, the Participant will
timely make such election in accordance with the rules and regulations of the
Code and promptly notify the Company thereof.  All such elections shall be
irrevocable, made in writing, signed by the Participant, and subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.


10.         NO RIGHT TO CONTINUED EMPLOYMENT.  Neither the Plan nor this
Agreement shall give the Participant the right to continued employment by the
Company or by any Subsidiary or shall adversely affect the right of the Company
or any Subsidiary to terminate the Participant's employment with or without
cause at any time.
 
11.         MISCELLANEOUS.

(a)   The Participant's rights under this Agreement can be modified, suspended
or canceled only in accordance with the terms of the Plan.  This Agreement may
not be changed orally, but may be changed only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)   The invalidity or unenforceability of any provision hereof shall in no way
affect the validity of enforceability of any other provision of this Agreement.
 
(c)   This Agreement shall bind the parties, their respective heirs, executors,
administrators, successors and assigns.  Nothing contained herein shall be
construed as an authorization or right of any party to assign their respective
rights or obligations hereunder and the Participant shall have no right to
assign this Agreement, and any such attempted assignment shall be
ineffective.  This Agreement shall be binding upon the Company and its
successors or assigns.
 
(d)   This Agreement shall be subject to the applicable provisions, definitions,
terms and conditions set forth in the Plan, all of which are incorporated by
this reference in this Agreement and the terms of the Plan shall govern in the
event of any inconsistency between the Plan and this Agreement.
 
(e)   This Agreement shall be interpreted and construed according to and
governed by the laws of the State of Texas.
 
(f)            This Agreement is intended to comply with Section 409A of the
Code.
 
[Signatures appear on the following page.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
ATRION CORPORATION
             
By:
   
Name:
   
Title:
                               
PARTICIPANT


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


TO


AWARD AGREEMENT DATED __________________, 201__ BETWEEN ATRION CORPORATION AND
___________________




1.           Date of Award:


2.           Number of Shares of Restricted Common Stock:


3.           Purchase Price per Shares:


4.           Vesting Schedule
 
 
Number of Shares
Date Restrictions Lapse
and Shares Vest